         Case 1:19-cv-09017-JLC Document 36 Filed 10/30/20 Page 1 of 2
                                         U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007


                                                       October 30, 2020
VIA ECF
The Honorable James L. Cott
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:       The New York Times Company et al., v. Customs and Border Protection, 19 Civ.
                 9017 (JLC)

Dear Judge Cott:

        This Office represents U.S. Customs and Border Protection (“CBP”) in the above-
referenced Freedom of Information Act (“FOIA”) action. On behalf of the parties, we write to
provide a status update in this action and propose a schedule for next steps in this case.

         Plaintiffs and CBP have agreed that CBP need not conduct any further searches in
response to Plaintiffs’ FOIA requests. Plaintiffs, however, informed CBP that they disagree with
certain withholdings by CBP in response to the FOIA requests. Plaintiffs are in the process of
identifying the specific withholdings that they intend to challenge. The parties have agreed to
further meet and confer regarding these remaining disputed issues, which may narrow (or
eliminate) the issues that may need to be resolved on cross-summary judgment motions. In light
of these agreements, the parties propose the schedule set forth below. This proposed schedule
accounts for an anticipated leave by the CBP counsel assigned to this case, who expects to be out
of the office for the entirety of December.

                By December 15, 2020, Plaintiffs shall inform CBP in writing of: (1) any
                 specific withholdings made by CBP that Plaintiff challenges; and (2) any specific
                 exemptions invoked by CBP that Plaintiff challenges.

                By January 29, 2021, the parties shall file a joint status letter updating the Court
                 regarding their attempts to resolve this action without need for Court
                 intervention. In the event any disputes remain between the parties, this letter
                 shall include a proposed schedule for summary judgment briefing.

        The parties respectfully request that the Court so-order this schedule.
         Case 1:19-cv-09017-JLC Document 36 Filed 10/30/20 Page 2 of 2




        Thank you for your consideration of this matter.

                                                   Respectfully,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney

                                            By:    /s/ Charles S. Jacob
                                                   CHARLES S. JACOB
                                                   Assistant United States Attorney
                                                   86 Chambers Street, Third Floor
                                                   New York, NY 10007
                                                   Tel: (212) 637-2725
                                                   Fax: (212) 637-2702
                                                   charles.jacob@usdoj.gov

cc: Counsel of record (via ECF)




                                               2
